Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

               DISTRICT OF COLUMBIA COURT OF APPEALS


                                  No. 17-BG-691


                     IN RE DOUGLAS A. KUBER, RESPONDENT.

  A Suspended Member of the Bar of the District of Columbia Court of Appeals
                      (Bar Registration No. 423238)

                        On Report and Recommendation
                   Of the Board on Professional Responsibility
                                 (DDN 98-17)
                              (Decided June 7, 2018)

      Before FISHER and BECKWITH, Associate Judges, and FARRELL, Senior
      Judge.

      PER CURIAM: In this case, the Board on Professional Responsibility has

recommended that respondent Douglas Kuber be disbarred from the practice of law

after he pled guilty to conspiracy to commit wire fraud, a crime of moral turpitude.

Neither respondent nor Disciplinary Counsel filed any exceptions to the Board’s

report. However, in response to a previously imposed suspension pursuant to D.C.

Bar R. XI § 10 (c), respondent filed his D.C. Bar R. XI § 14 (g) affidavit on August

7, 2017.
                                        2


      Under D.C. Bar R. XI § 9 (h)(2), “if no exceptions are filed to the Board’s

report, the [c]ourt will enter an order imposing the discipline recommended by the

Board upon the expiration of the time permitted for filing exceptions.” See also In

re Viehe, 762 A.2d 542, 543 (D.C. 2000) (“When . . . there are no exceptions to the

Board’s report and recommendation, our deferential standard of review becomes

even more deferential.”). We have previously held that both mail and wire fraud

are per se crimes of moral turpitude. See, e.g., In re Bryant, 46 A.3d 402 (D.C.

2012). We have further held that a conviction for conspiracy to commit a crime of

moral turpitude is a crime of moral turpitude. See, e.g., In re Lickstein, 972 A.2d
314, 316 (D.C. 2009). In this case, because respondent has been convicted of a

crime of moral turpitude, the appropriate sanction is to disbar him from the

practice of law. See In re Colson, 412 A.2d 1160, 1165 (D.C. 1979) (en banc).


      Accordingly, it is

      ORDERED that Douglas A. Kuber is hereby disbarred from the practice of

law, nunc pro tunc to August 7, 2017.




                                                                       So ordered.